United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1197
                                    ___________

Lutheran Health Care Association of    *
St. Louis, Missouri, doing business as *
Lutheran Medical Center,               *
                                       *
                   Appellant,          * Appeal from the United States
                                       * District Court for the Eastern
     v.                                * District of Missouri.
                                       *
Donna E. Shalala, Secretary of Health *       [UNPUBLISHED]
and Human Services,                    *
                                       *
                   Appellee.           *
                                  ___________

                            Submitted: September 17, 1999
                                Filed: September 22, 1999
                                   ___________

Before BEAM, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       The court has considered the briefs and heard oral arguments in this Medicare
reimbursement appeal. Having reviewed the record in the context of Lutheran Health
Care Association's contentions, we find the record supports the district court's
decisions. Because the parties' submissions show they are thoroughly familiar with the
issues before the court as well as the controlling legal principles, we conclude that an
extensive discussion would serve no useful purpose. We agree with the district court's
rulings and thus affirm for the reasons stated in its memorandum and opinion without
further discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-